*267DECISION
LeTARTE, Chief Judge:
Despite his pleas, the accused was. convicted of wrongfully appropriating $4,601.10, property of the United States, in violation of Article 121, Uniform Code of Military Justice, 10 U.S.C. § 921. The approved sentence extends to reduction in grade to staff sergeant and detention of $100.00 per month for one month, to be detained for one year.
Pursuant to Article 69, Code, supra, this case has been forwarded to us for review under Article 66 by the Acting Judge Advocate General, who has directed our attention to one issue:
DID THE MILITARY JUDGE COMMIT ERROR IN ADMITTING INTO EVIDENCE THE PRETRIAL STATEMENT MADE BY THE ACCUSED TO MASTER SERGEANT MORROW?
At all times pertinent to this case, Sergeant Morrow was the Chief of Military Pay, Accounting and Finance Office (AFO), at RAF Mildenhall, Suffolk, England. His duties included the maintenance of military pay accounts for all Air Force personnel assigned to the installation and the responsibility of assuring that all documents affecting those accounts were properly processed.
In February 1975, Sergeant Morrow discovered that the accused had been receiving a basic allowance for quarters (BAQ) despite the fact that he had been living in Government furnished quarters since September 1972. After discussing the situation with his superiors, Sergeant Morrow submitted the information to an agent of the Office of Special Investigations (OSI), and an investigation was begun. Sergeant Morrow was requested by the agent to refrain from discussing the matter with the accused pending completion of the investigation.
On 8 October 1975, Sergeant Morrow contacted the accused for the purpose of informing him of the amount of the indebtedness and the available methods of repayment,1 but he did not first advise the accused of his respective rights under Article 31 and to counsel although he obviously suspected him of an offense. When asked by Sergeant Morrow whether he had any questions, the accused responded that he was aware of the overpayment but “didn’t think the Air Force would take so long to catch it.” Sergeant Morrow did not ask the accused any questions concerning the overpayment nor did the accused volunteer any further information. According to Sergeant Morrow, his intention in conducting the interview was “to fulfill the requirements of the appropriate manuals, that is, to brief the accused on his indebtedness and to establish a repayment schedule.”
Appellate defense counsel assert that the military judge erred in admitting the accused’s response to Sergeant Morrow over defense objection. They argue that since Sergeant Morrow suspected the accused of an offense and was acting in an official capacity, he was required to advise the accused of his rights prior to the interview. We disagree.
Counsel have cited the case of United States v. Seay, 25 U.S.C.M.A. 7, 51 C.M.R. 57, 1 M.J. 201 (1975), in support of their *268assertion. In our opinion, however, Seay is distinguishable on its facts from the instant case. Seay was “informally” counseled by his commander concerning his “moral and legal [obligation] to take care of his bad checks.” The commander testified that he did not ask incriminating questions, and the accused did not provide incriminating responses. Nevertheless, he admitted that he had interpreted Seay’s agreement to “take care of” the checks as an indication that Seay had written the checks.
On these facts, the Court of Military Appeals held that Seay’s incriminating statements made during subsequent bad check counselling sessions, at which Seay was “formally” advised of his rights, were inadmissible as products of the initial, illegal questioning. In reaching this conclusion, the Court rejected appellate Government counsel’s argument that the commander acted properly because the counselling session was mandated under an Army regulation,2 and an Article 31 warning would have alarmed the soldier and obfuscated the real purpose of the interview. The Court reasoned:
The regulation in question is not controlling in disposing of the question before us for it merely directs commanders to advise soldiers of their rights and obligations rather than requiring commanders to question those concerned. To the extent that the regulation’s use of the term “review” implies a questioning of an individual, the regulation must be read in conjunction with Article 31, UCMJ, 10 U.S.C. § 831. Irrespective of whether an Article 31 warning may have alarmed the appellant or obfuscated the purpose of the interview, a warning was still required since the commander acting in his official capacity sought to question the appellant whom he suspected of a criminal offense.
51 C.M.R. at 59, 1 M.J. at 203, footnote omitted.
We believe that the Seay opinion embraces three factual situations: (1) An Article 31 warning is not required when an official is simply mandated by regulation to advise one suspected of an offense of his rights and obligations; (2) Where the regulation directs or implies that the official should question such individual, a preliminary warning may be necessary; and (3) In either situation, if the official actually seeks to question the individual, an appropriate warning must first be given.
In our opinion, the Seay reasoning properly differentiates between the circumstances of that ease, where the commander sought to question Seay, and the type of interview conducted in the instant case, where Sergeant Morrow’s sole purpose and responsibility was to advise the accused and permit him to select the most suitable method of repaying the established indebtedness.
The instant situation clearly falls within the first category indicated in our interpretation of Seay. In order to diminish the financial hardship created by the need to repay the overpayment, the Air Force regulation permitted alternative methods of repayment dependent upon the debtor’s personal preference. Since the fact of the accused’s indebtedness had already been established through official documentation, he was required to reimburse the Government regardless of whether his conduct had been innocent or criminal.
On the other hand, Sergeant Morrow was responsible for initiating the administrative processing procedures for recovering the indebtedness and for advising, not questioning, the accused. Contrarily, the use of the term “review” in the Army regulation implied that commanders should question those concerned regarding their outstanding debts. United States v. Seay, supra. Nevertheless, had Sergeant Morrow’s question been of a nature to induce incriminatory responses from the accused, a prelimi*269nary warning would have been necessary. United States v. Seay, supra; Manual for Courts-Martial, 1969 (Rev.), paragraph 140a (2). For example, had Sergeant Morrow asked the accused whether he was aware of the overpayments, the result we reach would be different. But Sergeant Morrow did not so question the accused; he merely asked the accused whether he had any questions regarding the available methods of repayment. Obviously, this question was not intended to elicit an incriminatory response, nor could Sergeant Morrow reasonably have anticipated such an answer.
In his dissent, Senior Judge Early states his opinion that we have rested our conclusion on the fact that the Air Force regulation, unlike the Army regulation in Seay, did not require Sergeant Morrow to question the accused but only to inform him of his debt and the options for repayment. As can readily be ascertained, however, that is not the sole basis of our opinion. We simply noted that fact in support of our finding that Sergeant Morrow was not required to question the accused. The precise issue that divides us, as we perceive it, is whether Sergeant Morrow’s question was intended, or of a nature, to induce the accused’s incriminatory response. We find that it was not.
For the reasons stated we find that the military judge did not err in admitting the accused’s pretrial statement into evidence. Implicit in this decision is our factual determination that Sergeant Morrow did not seek to interrogate or request any statement from the accused within the meaning of Article 31 of the Code, supra.
The findings of guilty and the sentence are
Affirmed.
FORAY, Judge, concurs.

. This procedure was required under Air Force Manual 177-373, Joint Uniform Military Pay System, Volume II, 1 July 1975 (superseded 21 November 1975), which provided:
56-12. NOTICE TO DEBTOR. A member who has received an erroneous payment is notified by the servicing AFO and is requested to repay the amount in full or furnish a proposed method of repayment. The servicing AFO also advises the member of his right to appeal and to apply for remission and cancellation of the debt ... If the member does not promptly repay the full amount or propose a method of repayment NLT the month after the debt is ascertained, AFAFC establishes a repayment rate and advises member.
56-13. COLLECTION PROCEDURES. In collecting erroneous payments from other than final pay, AF policy is that the amount deducted for any period must not exceed two-thirds of pay ... Do not deprive the member and dependents of means to buy necessities. When possible, AFAFC collects a rate requested by the airman. Do not set monthly deductions at an amount greater than net pay due member.


. The regulation requires a commander “to interview any member of his command after notification of an outstanding debt to inform the individual of the complaint as well as to instruct him as to his rights and responsibilities.” United States v. Seay, supra, 1 M.J. at page 203.